                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,                               Case No. 18-cr-145-pp

            Plaintiff,

v.

LISA HOFSCHULZ,

            Defendant.
______________________________________________________________________________

  ORDER DENYING AS UNNECESSARY MOTION TO CONTINUE HEARING
     (DKT. NO. 63), DEFERRING RULING ON MOTION TO SUBSTITUTE
   COUNSEL (DKT. NO. 60) AND REQUIRING DEFENDANT TO CONFIRM
INTENT TO RETAIN ATTORNEY BRINDLEY GIVEN COURT’S GUIDANCE ON
                                 TRIAL DATE
______________________________________________________________________________

      The defendant was indicted almost sixteen months ago. At the time of

her arraignment, she was represented by Attorney Brent Nistler. Dkt. No. 6.

About four and a half months later, Attorney Ronald W. Chapman, II of Troy,

Michigan filed a notice of appearance on the defendant’s behalf. Dkt. No. 19.

Despite extensions of the deadline for filing pretrial motions, the defendant did

not file any, and on January 31, 2019, the court sent out its criminal pretrial

order ahead of the jury trial scheduled for October 7, 2019. Dkt. No. 28. In late

February, the grand jury returned a superseding indictment, dkt. no. 29, but

the trial date of October 7, 2019—over fifteen months post-indictment—

remained on the calendar. Following the superseding indictment, the defendant

filed a motion to suppress, dkt. no. 33, which Judge Duffin recommended this

court deny, dkt. no. 37. The defendant objected to that recommendation, dkt.

                                        1

         Case 2:18-cr-00145-PP Filed 10/15/19 Page 1 of 7 Document 64
no. 42, but this court overruled the objection and granted the motion to

suppress, dkt. no. 44. Two weeks later, Attorney Chapman moved to withdraw

as counsel, citing an irrevocable breakdown in the attorney-client relationship.

Dkt. No. 45. Attorney Chapman represented in his motion that the defendant

wanted to continue with Attorney Nistler, and that Attorney Nistler had no

objection. Id. at 2.

      Attorney Chapman filed that motion on August 2, 2019—approximately

two months before trial. Just under three weeks later, on August 20, 2019,

Attorney James F. Cirincione filed a notice of appearance. Dkt. No. 50. At that

point, trial was a month and a half away. Attorney Cirincione had been a law

clerk for the undersigned; under some circumstances, depending on a

particular judge’s policies, a former law clerk’s appearance on a case might

require the judge to recuse him- or herself. The undersigned has a policy of

refraining from hearing cases involving former law clerks for a period of two

years after their clerkships end; more than two years had passed since

Attorney Cirincione completed his clerkship, so the policy did not require the

undersigned to recuse upon his appearance.

      On September 18, 2019, just over two weeks from the date trial was to

start, Attorneys Nistler and Cirincione filed a motion to adjourn the trial. Dkt.

No. 58. The motion was somewhat vague—it indicated that the defense expert

would be unable to testify and the defense needed time to find a new one, and

that the defense recently had received a large volume of documents it needed to

review. Id. The defense noted that the government opposed the motion. Id. at 2.

                                        2

         Case 2:18-cr-00145-PP Filed 10/15/19 Page 2 of 7 Document 64
      The court held a hearing on the same day. Dkt. No. 59. At that hearing,

the government vehemently opposed the motion, based not only on the

extensive preparation it already had done, but on the fact that it had earlier

suggested—perhaps even requested—an adjournment to which the defendant

refused to agree. The government expressed concern that the motion to adjourn

didn’t really explain why the defense expert wasn’t available, hinted that

perhaps Attorney Cirincione’s appearance had been designed to obtain an

adjournment through forcing the court to recuse and pointed out that the

documents it had recently produced were produced as a courtesy. Id. The

defense indicated its willingness to share the reason for the expert’s

unavailability ex parte. Attorney Nistler also argued that Attorney Cirincione

was on the case for no other reasons than that Attorney Nistler needed help

with the case once Attorney Chapman withdrew, and Attorney Cirincione was

new to the firm and had availability. The court cleared the courtroom and

heard from defense counsel ex parte about the reason for the expert’s

unavailability, then reluctantly granted the motion to adjourn the trial. Id. The

court rescheduled the final pretrial conference for January 31, 2020 and the

trial for February 18, 2020. Id. at 2.

      Nine days later, Attorneys Beau Brindley and Michael J. Thompson of

Chicago filed a motion to substitute as counsel. Dkt. No. 60. The government

responded that it had no objection to the substitution, as long as it wouldn’t

result in a delay of the February 2020 trial. Dkt. No. 61. Attorney Brindley

responded that he was scheduled to start a two-week, multi-defendant trial in

                                         3

         Case 2:18-cr-00145-PP Filed 10/15/19 Page 3 of 7 Document 64
the Northern District of Illinois on February 10, 2020. Dkt. No. 62. He also

asserted that as part of her Sixth Amendment right to counsel, the defendant

had a right to counsel of her choice, and that this court was required to grant

reasonable continuances to allow chosen counsel to appear. Id. at 1-2. He

argued that “insisting on the previously-scheduled trial date to prevent

substitution of counsel would effectively render [the defendant] unable to

obtain representation from her counsel of choice.” Id. at 3.

      The court scheduled a hearing for today—October 15, 2019—because of

its concerns with the fact that apparently days after the court granted the

adjournment the defendant sought, the defendant switched lawyers, choosing a

lawyer who asserts that his schedule will not accommodate the trial date the

court had set days earlier. On Friday, that counsel filed a motion asking to

adjourn today’s hearing, indicating that he would be in trial in Cook County

and asking the court to adjourn the hearing to October 25, 2019. Dkt. No. 63.

      The court will remove today’s hearing from the calendar. It will not,

however, reschedule the hearing. The court is not available on October 25; the

court has criminal jury trials scheduled every week through November 25, with

the exception of one week when the court is in Washington on business.

      As for the defendant’s motion to substitute counsel, the court will defer

ruling on that motion. Attorney Brindley is correct that part of a defendant’s

Sixth Amendment right to counsel is the right to be represented by her counsel

of choice. But “[t]he right to counsel of one’s choice does not include a lawyer

whose other commitments preclude compliance with a court’s reasonable

                                        4

         Case 2:18-cr-00145-PP Filed 10/15/19 Page 4 of 7 Document 64
scheduling of its cases.” United States v. Delia, 925 F.2d 574, 575 (2d Cir.

1991). “‘[T]he right to choose one’s own counsel is circumscribed in several

important respects,’ Wheat v. United States, 486 U.S. 153 . . . (1988), and

‘must at times give way to the need for the fair and efficient administration of

justice,’ United States v. Cicale, 691 F.2d 95, 106 (2d Cir. 1982), cert. denied,

460 U.S. 1082 . . . (1983).” United States v. Scopo, 860 F.2d 339, 344 (2d Cir.

1988), cert. denied, 490 U.S. 1048 (1989). See also, United States v. Hanhardt,

155 F. Supp. 2d 861, 868 (N.D. Ill. 2001). As the Supreme Court has said,

      The defendant’s interest in preserving his relationship with a
      particular attorney is not afforded absolute protection. If the
      attorney is likely to be unavailable for an extended period, or if other
      factors exist that tip the balance in favor of proceeding in spite of a
      particular attorney’s absence, the defendant’s motion for a
      continuance may clearly be denied.

Morris v. Slappy, 461 U.S. 1, 25 (1983).

      The defendant has not specifically asked for a continuance of the

February 2020 trial date. Instead, she has asked to change lawyers, has

selected a lawyer who is not available on February 18, 2020 and has argued

that her constitutional right to the lawyer of her choice requires the court to

accommodate that lawyer’s schedule.

      Effectively, Attorney Brindley would be the defendant’s third lawyer in

fifteen months. Attorney Chapman withdrew, leaving the defendant (with her

consent) with Attorney Nistler. Now she wants to replace Attorney Nistler with

Attorney Brindley. She makes this request nine days after the court spent some

time discussing with the lawyers the government’s desire to retain the October

7, 2019 trial date and the government’s concern that Attorney Cirincione may
                                         5

         Case 2:18-cr-00145-PP Filed 10/15/19 Page 5 of 7 Document 64
have been added to the defendant’s trial team for the purpose of creating delay

by causing the court to recuse itself. The court adjourned the case reluctantly,

solely because of its concern that the defendant would be denied her right to

present a defense if it did not do so. The court adjourned the case for a longer

period than the government wanted, because the court’s schedule is so jammed

that February 18, 2020 was the first date it had available for a trial of the

length the parties anticipate.

      The Eastern District of Wisconsin has four district judge positions and

three magistrate judge positions in the Milwaukee Division. For over three

years, there have been only three district court judges for those four positions

(due to the passing of Judge Randa) and for the foreseeable future, the court

will have only two magistrate judges for the three positions (due to the

resignation of Judge Jones). The undersigned has over 500 civil cases pending,

and has criminal trials scheduled through the end of December except for one

week of business travel in November. The court also has trials scheduled

through March 2020. The court had set aside time in October for this trial,

during which it was not able to schedule a multitude of other hearings that it

can’t schedule in the remainder of October—or November or December—due to

its trial schedule. The court has protected the February 18, 2020 trial date and

has scheduled no other hearings during time, even though that means

scheduling sentencing hearings into May and June.

      The court will not adjourn the February 2020 trial date. The court will

defer ruling on the defendant’s motion to substitute counsel, so that she can

                                         6

         Case 2:18-cr-00145-PP Filed 10/15/19 Page 6 of 7 Document 64
consider whether she wants to retain Attorney Brindley, knowing that he is

unavailable on that trial date. If the defendant wants Attorney Brindley to

represent her, that is her choice, but if that is the choice she makes, Attorney

Brindley should be prepared to proceed to trial on February 18, 2020.

      The court DENIES the defendant’s motion to continue the hearing

scheduled for October 15, 2019 at 3:00 p.m.

      The court REMOVES the October 15, 2019 3:00 p.m. hearing from the

hearing calendar. The court will not schedule another hearing.

      The court DEFERS RULING on the defendant’s motion to substitute

counsel. Dkt. No. 60.

      The court ORDERS that by the end of the day on Friday, October 25,

2019, the defendant must either confirm that she wishes Attorney Brindley to

substitute as counsel (and thus confirm that Attorney Brindley will be available

and ready to proceed to trial on February 18, 2020), or indicate that she wishes

to proceed with Attorney Nistler or make some other arrangements for a lawyer

to represent her at the February 18, 2020 trial.

      Dated in Milwaukee, Wisconsin this 15th day of October, 2019.

                                     BY THE COURT:



                                     ____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                        7

         Case 2:18-cr-00145-PP Filed 10/15/19 Page 7 of 7 Document 64
